Mr. Chief Justice Wallace,
speaking for the Court, said: The language of the statute is that the credits allowed for the good behavior of a convict, shall be deducted from “the entire term of penal servitude to which he has been sentenced.” The prisoner in this case has been convicted of two offenses, for each of which he has been sentenced to suffer imprisonment in the State Prison for ten years, making twenty years in all as the “entire term” to which he has been sentenced. The Court is of opinion that in such a case “the entire term of penal servitude,” within the intent of the statute, is twenty years. Each period of ten years is but a part of the entire term, and the second follows the first without any hiatus. Whatever deduction is to be made for good behavior, is not to be taken from the beginning or the middle, but from the end of the entire term. We think the prisoner must be remanded, and it is so ordered.